Citation Nr: 1730159	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-14 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy and radiculitis of the right lower extremity, prior to April 14, 2015.

2.  Entitlement to an initial disability rating in excess of 40 percent for radiculopathy and radiculitis of the right lower extremity, as of April 14, 2015. 


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for radiculopathy and radiculitis of the right lower extremity (assigning a 20 percent disability rating, effective from January 23, 2009).   

In a January 2017 rating decision, the Appeals Management Center (AMC) granted an increased rating for the Veteran's radiculopathy and radiculitis of the right lower extremity from 20 to 40 percent, effective April 14, 2015.  In addition, the AMC granted service connection for femoral nerve of right lower extremity, external cutaneous nerve of the thigh right lower extremity, illio-inguinal nerve of the right lower extremity, and obturator of right lower extremity sua sponte.  See January 2017 rating decision.  While the Veteran has not filed a Notice of Disagreement (NOD) for the service connection issues, his increased rating claim for radiculopathy and radiculitis of the right lower extremity remains in appellate status as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In November 2014, July 2015, and July 2016, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claim is back before the Board for further appellate proceedings.


FINDING OF FACT

During the entire appeal period, the Veteran's radiculopathy and radiculitis of the right lower extremity were manifested by severe, incomplete paralysis of the sciatic nerve.  The radiculopathy and radiculitis of the right lower extremity were not manifested by marked muscular atrophy.  



CONCLUSIONS OF LAW

1.  Prior to April 14, 2015, the criteria for an initial disability rating of 40 percent, and no higher, for radiculopathy and radiculitis of the right lower have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.14, 4.123, 4.124, 4.124(a), Diagnostic Code 8520 (2016).

2.  As of April 14, 2015, the criteria for an initial disability rating in excess of 40 percent for radiculopathy and radiculitis of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.14, 4.123, 4.124, 4.124(a), Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.
The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

During the appeal period, the Veteran was afforded VA examinations in January 2009, January 2010, December 2011, April 2015, and July 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As noted in the Introduction, the Board last remanded the claims in July 2016.  In pertinent part, the Board instructed the RO to: (1) send an appropriate notice letter notifying the Veteran and his representative to identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's bilateral radiculopathy condition; (2) schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected radiculopathy and radiculitis of the right lower extremity, and opine as to whether neuritis or neuralgia is present in the nerves related to the Veteran's radiculopathy and radiculitis of the right lower extremity, and which nerve conditions cause an overlap in symptoms; and (3) readjudicate the claim.

The AOJ provided the Veteran with the required development letter in September 2016.  On October 2016, the Veteran was afforded a VA examination.  The examiner stated that Veteran "does not have any neuritis or neuralgia related to lumbar radiculopathy.  He has lumbar radiculopathy affecting all lower extremity nerves and also has bilateral lower extremity weakness along with the abnormal gait or gait disorder due to the same."  See September 2016 VA examination.  The RO readjudicated the claim in a January 2017 Supplemental Statement of the Case (SSOC).

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2016).

II.  Merits of the Increased Rating Claim
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12. Vet. App. 199, 125-26 (1999).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Importantly, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

Here, through a January 2011 NOD, the Veteran has averred that his service-connected radiculopathy and radiculitis of the right lower extremity are more severe than his initial rating disability would indicate.  

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2016).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by dull and intermittent pain, is to be rated at a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  Ticdouloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  Id. 

The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2016).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.

The Veteran's lower extremity radiculopathy is rated under Diagnostic Code 8520, for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Board finds that this is the correct diagnostic code to apply, as the October 2016 VA examiner clarified that the Veteran does not have neuritis or neuralgia but rather a radiculopathy affecting all lower extremity nerves.   

As discussed above, the Veteran was first afforded a VA examination to determine the nature of the Veteran's right leg radiculopathy in January 2009.  During a sensory examination, the Veteran's right leg was impaired after light touch.  Further, his right knee and ankle were deemed hypoactive during reflex testing.  Id.  The Veteran's right leg also tested positive during Lasegue testing.  Notably, the examiner did not find muscle atrophy in the Veteran.  

A year later, the Veteran underwent another VA examination.  See January 2010 VA examination.  On his right leg, the Veteran reported weakness, stiffness, numbness, pain, and antalgic gait.  During a sensory examination, the Veteran had problems with his pereonal, tibial, and sciatic nerves.  Further, his right knee and ankle were deemed hypoactive during reflex testing.  Id.  The Veteran's right leg also tested positive during Lasegue testing.  Notably, the examiner did not find muscle atrophy in the Veteran.  As a result of his right nerve disability, the Veteran had severe problems in the following daily activities: chores, shopping, exercise, recreation, and traveling.  He had moderate problems bathing and dressing; participation in sports was prevented.  

Almost a year after this, the Veteran was afforded another VA examination.  See December 2011 VA examination.  During a sensory examination, the Veteran's right lower leg/ankle and foot/toe was decreased after light touch.  Further, his right knee and ankle were deemed hypoactive during reflex testing.  Id.  The Veteran's right leg also tested positive during the straight leg raise test.  As a result of his right lower extremity radiculopathy, the Veteran suffered from severe constant pain, severe dull/intermittent pain, moderate paresthesias and/or dysesthesias, moderate numbness, and calf cramps.  The examiner opined that the Veteran had moderate right lower extremity radiculopathy.   Notably, the examiner did not find muscle atrophy in the Veteran.  

Over three years later, the Veteran was afforded his fourth VA examination to assess the nature of his right lower extremity radiculopathy.  See April 2015 VA examination.  As a result of his right lower extremity radiculopathy, the Veteran suffered from severe constant pain, severe dull/intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness.  Notably, the examiner did not find muscle atrophy in the Veteran.  During a sensory examination, the Veteran's right thigh/knee, lower leg/ankle, and foot/toe were decreased after light touch.  Further, his right knee and ankle were deemed hypoactive during reflex testing.  Id.  The examiner found moderately severe incomplete paralysis of the sciatic nerve.  The examiner also found severe incomplete paralysis of the following nerves: external popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, femoral, internal saphenous, obturator, external cutaneous nerve of thigh, and illio-inguinal.  

Lastly, the Veteran was afforded a VA examination in October 2016.  As a result of his right lower extremity radiculopathy, the Veteran suffered from severe constant pain, severe dull/intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness.  Notably, the examiner did not find muscle atrophy in the Veteran.  During a sensory examination, the Veteran's right thigh/knee, lower leg/ankle, and foot/toe were decreased after light touch.  Further, his right knee and ankle were deemed hypoactive during reflex testing.  Id.  The examiner found moderately severe incomplete paralysis of the sciatic nerve.  The examiner also found severe incomplete paralysis of the following nerves: external popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, femoral, internal saphenous, obturator, external cutaneous nerve of thigh, and illio-inguinal.  

At different times during the appeal, the Veteran has described his radiculopathy and radiculitis as stiffness and numbness in the right leg, knee, ankle, and foot.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(b) (2016).  There is no evidence that these statements are not credible.  As such, these statements are entitled to probative value as to the severity of his right lower extremity radiculopathy and radiculitis during the appeal.

The Board finds that the symptomology associated with the service-connected right leg more nearly approximates a 40 percent rating under Diagnostic Code 8520 for the entire appeal period.  The Board gives significant weight to the VA examiner's conclusions that the Veteran suffered severe, incomplete paralysis without muscle atrophy throughout the entire appeal period.  The early VA examinations showed positive testing for Lasegue's, decreased sensation, and severe symptoms and functional limitations because of the Veteran's service-connected radiculopathy and radiculitis.  Though muscle weakness was shown, no medical examination or treatment record showed muscular atrophy in the Veteran.  Further, the Veteran does not contend that his sciatic nerve is completely paralyzed.  Thus, disability ratings of 60 or 80 percent for the sciatic nerve are not warranted in this case.  

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record more closely approximates the criteria for a 40 percent rating, but no higher.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, given the totality of the evidence, the Board finds that the criteria for a 40 percent disability rating, but no higher, for radiculopathy and radiculitis of the right lower extremity have been met for the entire appeal period.
38 C.F.R. §§ 4.123, 4.124, 4.124(a), Diagnostic Code 8520.


ORDER

An increased rating in excess of 40 percent, but no higher, for radiculopathy and radiculitis of the right lower extremity, prior to April 14, 2015 is granted, subject to the regulations governing monetary benefits.  

An initial increased rating in excess of 40 percent for radiculopathy and radiculitis of the right lower extremity, as of April 14, 2015 is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


